DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 are indicated as being allowable over the prior art of record because the prior art of record does not teach the claimed inner pole piece and an outer pole piece with the claimed arrangement of portions.
Claims 4 and 5 are indicated as being allowable over the prior art because the prior art of record does not teach a three dimensional (3D) magnetron; a sputtering target with a hollow inner area and with at least a portion of at least one side overlapped by the 3D magnetron wherein the 3D magnetron moves in a linear motion over a length of the sputtering target; and a housing surrounding the 3D magnetron and the sputtering target such that at least one side of the housing exposes the hollow inner area of the sputtering target.
Claims 6-8 are indicated as being allowable over the prior art because the prior art of record does not teach a sputtering target with a hollow inner area and with at least a portion of at least one side overlapped by the 3D magnetron with a motor interrelating with the 3D magnetron to move the 3D magnetron in a linear motion over a length of the sputtering target.
Claims 9-20 are indicated as being allowable over the prior art because the prior art of record does not teach a three dimensional (3D) magnetron with a sputtering target with a hollow inner area, wherein the 3D magnetron overlaps at least a portion of sides of the sputtering target
and moves in a linear motion over a length of the sputtering target.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
September 14, 2021